Title: To Thomas Jefferson from Joel Barlow, 18 March 1806
From: Barlow, Joel
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Washington. 18 March 1806—
                        
                        If you can find time to read over the enclosed letter from Mr. Erving you will see expressed in a more
                            striking manner than I could do it his reasons for desiring some military brevet rank. I can of course say nothing on the
                            propriety or impropriety of your granting his request. 
                  With great respect your obet. sert.
                        
                            Joel Barlow
                            
                        
                    